NOT FOR PUBLICA'I`ION ]N WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

    

No. 29703

¥ §§

IN THE INTERMEDIATE coURT oF APPEALs , 35

<...

oF THE sTATE oF HAwAfI §§

P»o

sTATE oF HAwAfI, Plaintiff-Appe1lant, v. §§
CHESTER PACQUING, Defendant-Appellee é§o ca

m vi

APPEAL FRoM THE cIRcU:T coURT oF THE FIRsT cIRoéaT §§

(CR. No. 08-1-0556)

ORDER DENYING DEFENDANT-APPELLEE MOTION FOR RECONSIDERATION
(By: Nakamura, C.J., Foley and Leonard, JJ.)

Upon review of Defendant-Appellee's Motion to
Reconsider the ICA Order Granting State of HawaiHJs Motion to
Supplement Record on Appeal with Transcript (Motion for
Reconsideration) filed on June lO, 20lO, it appears that the
Motion for Reconsideration seeks a reconsideration of the
approval of the State of Hawafi's Motion to Supplement Record
(Motion to Supplement) filed on May 27, 20l0. The deadline to
file a motion for reconsideration from the May 27,201O ruling

approving the Motion to Supplement was ten days from the date of
20l0. Hawafi Rules of

the ruling and expired on June 7,
The Motion for

Appellate Procedure (HRAP) Rule 40(a).

Reconsideration was not timely filed.
Accordingly, IT IS HEREBY ORDERED that Defendant-

Appellee's Motion to Reconsider the ICA Order Granting State of
HawaFi's Motion to Supplement Record on Appeal with Transoript

filed on June lO, 2010 is denied.

DATED= Hono1u1u, HawaiHH June 21, 20l0.

Chief Judge

   

Associate»Judge

  

CMEW!A